Citation Nr: 1529266	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected depressive disorder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 until December 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions of the RO.  In a December 2010 rating decision, the RO denied the Veteran's claim for an increased rating in excess of 30 for depressive disorder (previously diagnosed as bipolar disorder with depression).  In February 2011, the Veteran filed a notice of disagreement (NOD) with the RO for his increased rating claim.  The RO issued a statement of the case (SOC) in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in August 2012.

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In October 2013, the Board recharacterized the appeal to include the matter of a TDIU due to service-connected depressive disorder, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that claim, as well the claim for increased rating to the agency of original jurisdiction (AOJ) for further action.  After accomplishing further action, the AOJ denied the claims (as reflected in a February SOC and SSOC), and returned these matters to the Board for further appellate consideration.

In June 2015, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's appeal.  A review of the documents in Virtual VA reveals the Veteran's VA treatment records and the July 2013 hearing transcript.  A review of the documents in VBMS reveals the Veteran's March 2015 substantive appeal and appellate brief, as well as returned mail.  The remaining documents in the systems are either duplicative of the evidence contained in the paper file, or are irrelevant to the claims on appeal.

For the reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal  is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In the October 2013 remand, the Board found that the evidence of record was inadequate to adjudicate the Veteran's claim for an increased rating, and directed the AOJ to arrange for the Veteran to undergo a VA examination to evaluate the current nature and severity of his service-connected depressive disorder.  Additionally, the AOJ was instructed to send notice to the Veteran concerning entitlement to a TDIU, as well as request authorization to obtain outstanding records from Dr. D.P. Smith, as well as employment records.

In November 2013, the AOJ sent a letter to the Veteran that included proper notice concerning entitlement to a TDIU and requested the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information for Dr. D.P. Smith.  With regard to scheduling the Veteran for a new examination, the record contains a June 26, 2014 letter from the AOJ informing the Veteran that the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois would be contacting him to schedule a new examination.  A June 27, 2014, letter from the VAMC, informed the Veteran that he was scheduled for a VA examination on July 2, 2014.  A note from the VAMC, dated July 2, 2014, indicates that the Veteran failed to report for his schedule examination.

The Board notes that it is unclear whether the Veteran or his agent received notice of the scheduled examination.  With regard to the Veteran's agent, the record contains a July 2014 letter from the Veteran's agent indicating that, as of June 2, 2014 (twenty four days prior to the date of the notice from the AOJ), his address had changed.

More significantly, it is unclear whether the June 2014 letters sent by the AOJ or the VAMC to the Veteran were sent to the right address.  The Board notes that the Veteran's claims file lists his street address as "6401 S. Yale," that most correspondents dating back to June 2005 list this address, and that the June 2014 letters were addressed to this address.  However, a March 2014 letter describing the Decision Review Officer process was sent to a different street address, listed as "637 E. Woodland PK."  Additionally, review of the Veteran's VA treatment records indicates that, in January 2015, the Veteran told his treatment provider that currently he was living in a nursing home and that, up until last summer, he had lived independently in his own apartment.  A Social Work Progress Note from October 2014 indicates that the Veteran had moved from his apartment due to renovations the previous month.  Finally, the Board notes that both the February 2015 SOC and February 2015 SSOC were both returned to the RO as undeliverable.

Under the circumstances of outlined above, and in the interests of due process, the Board finds that, on remand, appropriate action, to include assistance from the Veteran's agent, should be undertaken to clarify the Veteran's current address.  Additionally, the Veteran should be given additional opportunity to report for a VA examination to obtain clinical findings and other medical information needed to resolve the claim for an increased rating for service-connected depressive disorder, and the claim for a TDIU due to that disability.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of the claims .  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably,  the notice(s) of examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Notably, as VA treatment records dated through January 2015 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include pertinent, private (non-VA) records, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In this regard, although the AOJ requested that the Veteran complete and return the necessary authorization to obtain records from Dr. D.P. Smith and employment record in a November 2013 letter, the Veteran has not done so.  While on remand, the AOJ should give the Veteran another opportunity to do so.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

The AOJ's adjudication of both claims the claim should include consideration of all additional evidence added to the record since the last adjudication.  Adjudication of the increased rating claim should include consideration of whether "staged rating" of the disability (assignment of different rating for distinct periods of time, based ono the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  Moreover, in addressing the matter of the Veteran's entitlement to a TDIU due to depressive disorder, the AOJ should consider whether the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b) are invoked.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to verify the Veteran's current address, to include assistance from the Veteran's agent.  All such efforts and/or responses received should be associated with the claims file.

2.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since January 2015.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include from Dr. D.P. Smith, Ph.D., as well as any outstanding employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by an appropriate professional, for evaluation for his service-connected depressive disorder.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner shoulder render specific findings with respect to the existence and extent, frequency, or severity, as appropriate,  of such symptoms as : memory loss, depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or though processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.

Further, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time pertinent to the May 2010 date of the claim for increased rating , the Veteran's depressive disorder has changed in severity, and if so, the approximate date(s) of any such change(s). and the extent of the severity of the disability on each date.

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected depressive disorder renders him unable to obtain or retain substantially gainful employment.  If so, the examiner should indicate the approximate date upon which the Veteran's depressive disorder rendered unemployable.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably,  the notice(s) of examination-sent to him by the pertinent VA medical facility

7.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claims in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include, with request to matter of increased rating, consideration of whether staged rating of the disability, pursuant to Hart (cited above) is appropriate; and with respect to the matter of a TDIU, whether the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b) are invoked).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes citation to all additional legal authority considered (to include 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




